DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/330397 filed on August 05, 2021.

	

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Response to Arguments
3.    	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 12 of remarks in regards to claim 1, Applicant states “The underlined portions above illustrate that Mutschler is directed to a completely different concept than the claimed invention. Mutschler does not disclose or suggest processing of calculating a first similarity between tables as claimed and then calculating a second similarity between tables as claimed and then reading, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and outputting the conversion processing definition information to a predetermined device as reusable conversion processing component candidate information as claimed. The arguments for patentability presented above with respect to claim 1 also apply to claim 5. As such, it is submitted that all of the pending claims are patentable”

	Examiner replies that Mutschler does teach this limitation.  Mutschler teaches calculating a first similarity between tables as claimed. Par. 0045 Mutschler discloses the Data Definitions Database, which contains properties for all parameters defined in the Master Conversion Database, is used when a first new or unknown parameter is found.  For example, a first new parameter like Brake Temperature may have never been recorded before, but needs to be recorded for the first time for troubleshooting. The first new/unknown parameter is seen as the information of the data format of which has not been stored in the storage device.  The Data Definition Database and Master Conversion Database are seen as the predetermined tables.  When a first new or unknown parameter is identified this first new parameter information needs to be stored in the predetermined format of the data definition database and master conversion database. The first similarity calculation is seen as identifying first new/unknown parameter related to the first known/stored parameters.
	Examiner replies that Mutschler does teach this limitation.  Mutschler teaches calculating a second similarity between tables as claimed. Par. 0045 Mutschler discloses the Data Definitions Database, which contains properties for all parameters defined in the Master Conversion Database, is used when a first new or unknown parameter is found.  For example, a second new parameter like Brake Temperature may have never been recorded before, but needs to be recorded for the first time for troubleshooting. The second new/unknown parameter is seen as the information of the data format of which has not been stored in the storage device.  The Data Definition Database is seen as the predetermined table.  The Master Conversion Database is seen as the master data 

	Applicant argues “and then reading, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system”

	Examiner replies that Mutschler does teach this limitation. Par. 0046 Mutschler discloses the system sending a notification when a new parameter is created in the data conversion by noticing a change in the Data Definitions Database.  Par. 0047 Mutschler discloses fetching parameter information from the Master Conversion Database.  The parameter information is seen as the specified predetermined table in the master data format. The Data Definitions Database is seen as the specified predetermined table. The notification is seen as reading the conversion processing definition information the source data is translated as a subset data query from user.  Outputting the conversion processing definition is seen as the translated source data into a data query.

Applicant argues “and outputting the conversion processing definition information to a predetermined device as reusable conversion processing component candidate information as claimed.  The arguments for patentability presented above with respect to 

	Examiner replies that Mutschler does teach this limitation. Par. 0048 Mutschler discloses converting the source data using the master conversion database process.  Par. 0053 Mutschler discloses the master conversion database is a collection of parameter conversion definitions using the Data Definitions Database.


					Applicant
	Applicant is encouraged to contact the Examiner to discuss the case in hopes of reaching a resolution in light of compact prosecution. 



Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mutschler et al. U.S. Patent Application Publication No. 2016/0267157 (herein as ‘Mutschler’)..


As to claim 1 Mutschler teaches a data integration apparatus comprising: a storage device configured to store information of a data format of each table used in a predetermined system in relation to data of a predetermined event and information of a master data format predetermined for each predetermined table as a universal data format among the data (Par. 0041 Mutschler discloses the server is used to monitor the stream source data to determine a data type. The data type sensor data, maintenance data, business data, health management data and computer systems data. Vital data is generated from source data after running pre-defined algorithms on the source data. The streaming source data is seen as the predetermined event.  The server is seen as the storage device.  The data format for predetermined data is data type.  The predetermined data as universal data format is seen as vital data is generated from source data after running pre-defined algorithms on the source data. Par. 0052 Mutschler discloses a data definition database table.  The data definition database table is seen as the predetermined table. Par. 0053 Mutschler discloses the master conversion database.  The master conversion database is seen as the master data format table);
and conversion processing definition information of data between the predetermined table in the master data format and a predetermined table in a predetermined data format of the predetermined system (Par. 0045 Mutschler discloses the conversion data map of defined data maps and parameters. The data definitions database which contains properties for all parameters defined in the Master Conversion Database. The data definitions database is seen as the predetermine table);
and an arithmetic unit configured to execute processing of calculating a first similarity that is a similarity between a data format of a table regarding predetermined data, information of the data format of which has not been stored in the storage device, (Par. 0045 Mutschler discloses the Data Definitions Database, which contains properties for all parameters defined in the Master Conversion Database, is used when a new or unknown parameter is found.  For example, a new parameter like Brake Temperature may have never been recorded before, but needs to be recorded for the first time for troubleshooting. The new/unknown parameter is seen as the information of the data format of which has not been stored in the storage device);
and the master data format of each predetermined table, and specifying a predetermined table in the master data format having the first similarity that satisfies a predetermined criterion (Par. 0045 Mutschler discloses the new parameter's definition information is provided to build the new conversion data map. When new parameters are created they are merged with the Master Conversion Database 210.  The new parameter’s definition information is seen as the predetermined table and merged with the master conversion database.  The master conversion database is seen as the master data format);
processing of calculating a second similarity that is a similarity between the master data format of the specified predetermined table and the data format of each table of the predetermined system stored in the storage device, and specifying a predetermined table of predetermined system having the second similarity that satisfies a predetermined criterion (Par. 0044 Mutschler discloses when a stream of source data is monitored the Source Data Type can be determined and flagged as appropriate.  The source data determined as the data type is seen as the predetermine system having the second similarity that satisfies a predetermined criterion. Matching the source data to the source data type is seen as similarity between the mater data format and the data format stored in the storage device);
and processing of reading, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and outputting the conversion processing definition information to a predetermined device as reusable conversion processing component candidate information (Par. 0046 Mutschler discloses the system sending a notification when a new parameter is created in the data conversion.  The notification is seen as reading the conversion processing definition information the source data is translated as a subset data query from user.  Outputting the conversion processing definition is seen as the translated source data into a data query).

As to claim 2 Mutschler teaches each and every limitation of claim 1. 
 wherein the arithmetic unit calculates the similarity by determining a coincidence of names and a coincidence of data types, of columns of target tables, and applying a result of the coincidence determination to a predetermined algorithm, in calculating the first and second similarities, and reads, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system regarding the columns with the coincidences specified in the coincidence determination, and outputs the conversion processing definition information to a predetermined device as the reusable conversion processing component candidate information, in outputting the reusable conversion processing component candidate information (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  The logical types are seen as the predetermined table).

As to claim 3 Mutschler teaches each and every limitation of claim 2. 
In addition Mutschler teaches wherein the arithmetic unit calculates the similarity by the predetermined algorithm after applying a weighting value determined for each column according to magnitude of an influence on the similarity to the result of the coincidence determination, in calculating the similarities (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  

As to claim 4 Mutschler teaches each and every limitation of claim 3. 
In addition Mutschler teaches wherein the arithmetic unit further outputs information regarding the columns with the coincidences specified in the coincidence determination and to which the weighting value has been applied, and a change interface for the weighting value applied in relation to the columns, for the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and re-executes the calculation of the similarities and each processing associated with the calculation in response to a weighting value change instruction received in the change interface, in outputting the reusable conversion processing component candidate information (Par. 0057 Mutschler discloses using the user manual input to change the rules that will be used in the data comparison database. Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).

As to claim 5 Mutschler teaches a data integration method in which an information processing apparatus including a storage device that stores information of a data format of each table used in a predetermined system in relation to data of a predetermined event and information of a master data format predetermined for each predetermined table as a universal data format among the data (Par. 0041 Mutschler discloses the server is used to monitor the stream source data to determine a data type. The data type sensor data, maintenance data, business data, health management data and computer systems data. Vital data is generated from source data after running pre-defined algorithms on the source data. The streaming source data is seen as the predetermined event.  The server is seen as the storage device.  The data format for predetermined data is data type.  The predetermined data as universal data format is seen as vital data is generated from source data after running pre-defined algorithms on the source data);
and conversion processing definition information of data between the predetermined table in the master data format and a predetermined table in a predetermined data format of the predetermined system (Par. 0045 Mutschler discloses the conversion data map of defined data maps and parameters. The data definitions database which contains properties for all parameters defined in the Master Conversion Database);
executes: processing of calculating a first similarity that is a similarity between a data format of a table regarding predetermined data, information of the data format of which has not been stored in the storage device (Par. 0045 Mutschler discloses the Data Definitions Database, which contains properties for all parameters defined in the Master Conversion Database, is used when a new or unknown parameter is found.  For example, a new parameter like Brake Temperature may have never been recorded before, but needs to be recorded for the first time for troubleshooting. The  
and the master data format of each predetermined table, and specifying a predetermined table in the master data format having the first similarity that satisfies a predetermined criterion (Par. 0045 Mutschler discloses the new parameter's definition information is provided to build the new conversion data map. When new parameters are created they are merged with the Master Conversion Database 210.  The new parameter’s definition information is seen as the predetermined table and merged with the master conversion database.  The master conversion database is seen as the master data format);
processing of calculating a second similarity that is a similarity between the master data format of the specified predetermined table and the data format of each table of the predetermined system stored in the storage device, and specifying a predetermined table of the predetermined system having the second similarity that satisfies a predetermined criterion (Par. 0044 Mutschler discloses when a stream of source data is monitored the Source Data Type can be determined and flagged as appropriate.  The source data determined as the data type is seen as the predetermine system having the second similarity that satisfies a predetermined criterion. Matching the source data to the source data type is seen as similarity between the mater data format and the data format stored in the storage device); 
and processing of reading, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and outputting the conversion processing definition information to a predetermined device as reusable conversion processing component candidate information (Par. 0046 Mutschler discloses the system sending a notification when a new parameter is created in the data conversion.  The notification is seen as reading the conversion processing definition information the source data is translated as a subset data query from user.  Outputting the conversion processing definition is seen as the translated source data into a data query).

As to claim 6 Mutschler teaches each and every limitation of claim 5. 
In addition Mutschler teaches wherein the information processing apparatus calculates the similarity by determining a coincidence of names and a coincidence of data types, of columns of target tables, and applying a result of the coincidence determination to a predetermined algorithm, in calculating the first and second similarities, and reads, from the storage device, the conversion processing definition information on the specified predetermined table in the master data format and the specified predetermined table of the predetermined system regarding the columns with the coincidences specified in the coincidence determination, and outputs the conversion processing definition information to a predetermined device as the reusable conversion processing component candidate information, in outputting the reusable conversion processing component candidate information (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights 

As to claim 7 Mutschler teaches each and every limitation of claim 6. 
In addition Mutschler teaches wherein the information processing apparatus calculates the similarity by the predetermined algorithm after applying a weighting value determined for each column according to magnitude of an influence on the similarity to the result of the coincidence determination, in calculating the similarities (Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).

As to claim 8 Mutschler teaches each and every limitation of claim 7. 
In addition Mutschler teaches wherein the information processing apparatus further outputs information regarding the columns with the coincidences specified in the coincidence determination and to which the weighting value has been applied, and a change interface for the weighting value applied in relation to the columns, for the specified predetermined table in the master data format and the specified predetermined table of the predetermined system, and re-executes the calculation of the similarities and each processing associated with the calculation in response to a weighting value change instruction received in the change interface, in outputting the reusable conversion processing component candidate information (Par. 0057 Mutschler discloses using the user manual input to change the rules that will be used in the data comparison database. Par. 0061 Mutschler discloses the source data being parsed based upon logical types using some logical criteria such as locating flights based upon light legs.  And locating trend data from the analytic results. The logical types are seen as the predetermined table).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilmsen discloses the present invention provides a method for converting a searchable electronic catalog of the type used in e-commerce and industrial materiel systems. Such catalogs are typically configured as databases but can be created from a variety of different source materials. The method includes identifying a set of items to be converted, identifying the characteristics for each item, accessing the characteristic values for each identified item, accessing mapping rules for each characteristic and each item, mapping the characteristic values for each item in the first catalog into the characteristic identified by the rule for the item in the second catalog, and compiling the mapped characteristic values for each item to form the second catalog.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/J.A.M/  November 10, 2021Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159